              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 1 of 10




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
     LOGIC20/20 INC., a Washington corporation,             CASE NO.
 9
                                    Plaintiff,              COMPLAINT FOR BREACH OF
10                                                          CONTRACT AND UNJUST
                    v.                                      ENRICHMENT OR, IN THE
11                                                          ALTERNATIVE, ORDER
                                                            COMPELLING ARBITRATION
12   BIRD RIDES, INC. a California corporation,

13                                  Defendant.
14

15          Plaintiff Logic20/20 Inc. (“Logic” or “Plaintiff”), in support of this complaint
16   (the “Complaint”) against defendant Bird Rides, Inc. (“Bird” or “Defendant,” and together with
17   Plaintiff, the “Parties”), does hereby allege as follows:
18                                    NATURE OF THE ACTION
19          1.      This action is a straightforward, failure-to-pay breach of contract by Defendant
20   under that certain Master Services Agreement dated November 27, 2019 between the Parties
21   (the “Agreement” or “MSA”) for work performed under the MSA by Plaintiff for Defendant.
22                                               THE PARTIES
23          2.      Plaintiff, a Seattle-based corporation organized under the laws of the state of
24   Washington, is a business management and technology consulting organization.
25          3.      Defendant is a “micromobility company” with headquarters in Santa Monica,




       COMPLAINT FOR BREACH OF CONTRACT AND                                   FOSTER GARVEY P.C.
       UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                           1111 THIRD AVENUE, SUITE 3000
       ORDER COMPELLING ARBITRATION - 1                                   SEATTLE, WASHINGTON 98101-3292
                                                                                PHONE (206) 447-4400
              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 2 of 10




 1   California. At all times material to this Complaint, Defendant purposely directed business

 2   activities at the state of Washington, including by engaging Plaintiff.

 3                                   JURISDICTION AND VENUE
 4           4.      This Court has subject matter jurisdiction over this action pursuant to

 5   28 U.S.C. § 1332(a) and the amount-in-controversy exceeds $75,000.

 6           5.      This Court has personal jurisdiction over the Parties because Plaintiff is a

 7   resident of, or business active in, Washington state, and Defendant transacted with Plaintiff.

 8           6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial

 9   part of the events or omissions underlying this Complaint occurred in this judicial district.

10                 FACTUAL BACKGROUND AND GENERAL ALLEGATIONS
11           7.      Plaintiff is a business management and technology consulting organization

12   which assists clients in a wide range of industries with strategy and operations, advanced

13   analytics (e.g., machine learning), digital transformation and marketing, and management and

14   implementation of technology solutions.

15           8.      Prior to November 27, 2019, Defendant contacted Plaintiff and inquired about

16   Plaintiff’s services.

17           9.      On or about November 27, 2019, the Parties entered into the MSA.

18           10.     Pursuant to the Statement of Work attached to the MSA, Plaintiff was engaged
19   by Defendant to “support and partner with the rollout” of an acquisition by Defendant of a data

20   processing company by “finding a way to land data from selected top priority data sources” to

21   the system acquired by Defendant.

22           11.     Pursuant to the MSA, Defendant agreed to pay Plaintiff pursuant to a fee

23   schedule in the Statement of Work and to reimburse Plaintiff for “all expenses incurred . . .

24   pursuant to the performance of services performed under this Agreement . . . .”

25           12.     The MSA required Plaintiff to submit monthly invoices to Defendant, with




       COMPLAINT FOR BREACH OF CONTRACT AND                                       FOSTER GARVEY P.C.
       UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                                1111 THIRD AVENUE, SUITE 3000
       ORDER COMPELLING ARBITRATION - 2                                        SEATTLE, WASHINGTON 98101-3292
                                                                                     PHONE (206) 447-4400
              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 3 of 10




 1   payment due within thirty (30) days of receipt of invoice, and further provided that payments

 2   not made in a timely manner would be subject to interest in an amount equal to one percent

 3   (1%) of the invoice amount outstanding for each 30-day period that such payment was late.

 4          13.     The MSA further provides that the parties shall first attempt to resolve any

 5   dispute by good faith negotiations, mediation, and arbitration.

 6          14.     The MSA further provides that “[i]n any legal action, arbitration or other

 7   proceeding related to or arising out of this Agreement, including . . . the failure of [Bird] to

 8   remit payment of the fees or reimbursement of expenses hereunder, the substantial prevailing

 9   party or parties shall be entitled to recover from the other party reasonable attorney’s fees and

10   other costs incurred.”

11          15.     As required by the MSA, Plaintiff sent Defendant three invoices for work

12   performed by Plaintiff for Defendant pursuant to the MSA, which invoices are dated January

13   31, 2020, February 29, 2020, and March 23, 2020 (collectively, the “Invoices”), with original

14   balances of $68,375, $72,250, and $30,950, respectively (for an aggregate balance of

15   $171,575). Pursuant to those invoices, Defendant was required to remit payment in full to

16   Plaintiff by no later than March 1, 2020, March 30, 2020, and April 22, 2020, respectively.

17   Copies of the Invoices are attached as Exhibit A.

18          16.     Defendant failed to pay any of the Invoices within thirty (30) days of receiving
19   them as required by the MSA.

20          17.     From approximately April 2020 through November 2020, despite Plaintiff’s

21   best efforts to reach a compromise with Defendant regarding the amounts owed by Defendant

22   to Plaintiff, Defendant’s interactions with Plaintiff only signify attempts by Defendant to

23   unjustifiably delay repayment of the amounts due and owing.

24          18.     On two separate occasions, Defendant proposed a repayment schedule to which

25   Plaintiff agreed, but Defendant never made a single payment to Plaintiff under either proposal.




      COMPLAINT FOR BREACH OF CONTRACT AND                                     FOSTER GARVEY P.C.
      UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                              1111 THIRD AVENUE, SUITE 3000
      ORDER COMPELLING ARBITRATION - 3                                      SEATTLE, WASHINGTON 98101-3292
                                                                                  PHONE (206) 447-4400
              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 4 of 10




 1          19.     On October 15, 2020, Defendant offered a lump sum payment of $141k in

 2   satisfaction of all amounts owed by Defendant to Plaintiff, which Plaintiff accepted, but

 3   Defendant never made a single payment to Plaintiff.

 4          20.     On November 6, 2020, Plaintiff requested that the Parties waive the mediation

 5   requirement in light of Defendant not disputing the debt owed to Plaintiff, and instead proceed

 6   directly to arbitration. Defendant did not respond.

 7          21.     On November 24, 2020, Plaintiff informed Defendant that Plaintiff would

 8   construe a failure to respond by close of business on November 30, 2020, as a refusal to

 9   cooperate under the MSA and that Plaintiff would seek further appropriate relief, including

10   through the courts.

11          22.     On December 1, 2020, counsel for Defendant stated that Defendant was

12   discussing Plaintiff’s proposal internally and would respond by the end of the week (i.e.,

13   December 4, 2020).

14          23.     Notwithstanding Defendant’s obvious stalling tactics and multiple broken

15   promises, Plaintiff gave Defendant yet another chance to agree to arbitration.

16          24.     As of the time this Complaint was filed, Plaintiff had not received the response

17   promised by Defendant (or any further correspondence or update of any nature).

18          25.     To date, Plaintiff has incurred legal fees and expenses of at least $4,432.50

19   relating to efforts to collect the amounts owed by Defendant to Plaintiff.

20          26.     To date, Defendant has not made a single payment to Plaintiff for Plaintiff’s

21   provision of services to Defendant.

22                              COUNT I – BREACH OF CONTRACT
23          27.     All preceding paragraphs are incorporated as if fully set forth herein.

24          28.     Plaintiff has complied with all of its obligations under the MSA.

25          29.     Defendant has breached the MSA because it has failed to pay Plaintiff for




       COMPLAINT FOR BREACH OF CONTRACT AND                                     FOSTER GARVEY P.C.
       UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                              1111 THIRD AVENUE, SUITE 3000
       ORDER COMPELLING ARBITRATION - 4                                      SEATTLE, WASHINGTON 98101-3292
                                                                                   PHONE (206) 447-4400
              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 5 of 10




 1   Plaintiff’s services as required under the terms and conditions of the MSA.

 2          30.     Plaintiff has suffered damages which are the direct and proximate result of

 3   Defendant’s breach of the MSA in an amount to be determined at or before the time of trial and

 4   not less than $190,107.75, plus all allowable costs, interest, and attorneys’ fees.

 5                    COUNT II – UNJUST ENRICHMENT (in the alternative)
 6          31.     All preceding paragraphs are incorporated as if fully set forth herein.

 7          32.     At Defendant’s request, Plaintiff provided Defendant with valuable services,

 8   from which Defendant has benefitted.

 9          33.     Plaintiff’s performance of services entitles Plaintiff to receive compensation for

10   the fair value of its services under the doctrine of unjust enrichment (i.e., quantum meruit).

11          34.     Defendant has failed to pay Plaintiff for Plaintiff’s services.

12          35.     Defendant is liable to Plaintiff under the doctrine of unjust enrichment (i.e.,

13   quantum meruit) in an amount to be proven before or at trial and not less than $190,107.75,

14   plus all allowable costs, interest, and attorney’s fees and costs.

15           COUNT III – ORDER COMPELLING ARBITRATION (in the alternative)
16          36.     All preceding paragraphs are incorporated as if fully set forth herein.

17          37.     Defendant has refused to engage in good faith (or at all) with Plaintiff regarding

18   resolution of the disputes set forth in this Complaint.
19          38.     Defendant’s failure to meaningfully engage with Plaintiff has rendered futile

20   Plaintiff’s efforts to resolve the disputes through mediation or arbitration.

21          39.     Plaintiff believes that it is entitled to damages as set forth in Counts I and II

22   above and that it should be excused from any arbitration requirement in the MSA in light of

23   Defendant’s refusal to reasonably cooperate with Plaintiff.

24          40.     Nevertheless, in the event the Court determines that arbitration of this matter is

25   required, Plaintiff requests an order compelling Defendant arbitrate this dispute.




       COMPLAINT FOR BREACH OF CONTRACT AND                                      FOSTER GARVEY P.C.
       UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                               1111 THIRD AVENUE, SUITE 3000
       ORDER COMPELLING ARBITRATION - 5                                       SEATTLE, WASHINGTON 98101-3292
                                                                                    PHONE (206) 447-4400
              Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 6 of 10




 1                                      PRAYER FOR RELIEF
 2          WHEREFORE, having set forth its allegations, claims, and causes of action, Plaintiff

 3   prays for the following relief against Defendant:

 4              A. Judgement against Defendant in an amount to be proven before or at trial and

 5                  not less than $190,107.75, plus all allowable costs, interest, and attorney’s fees;

 6                  and

 7              B. For such further and other relief as the Court deems just and proper.

 8   Dated this 8th day of December, 2020.

 9                                                        /s/ Rylan Weythman
                                                          /s/ Dan Youngblut
10                                                        Rylan Weythman, WSBA #45352
                                                          Dan Youngblut, WSBA #56010
11
                                                          FOSTER GARVEY P.C.
12                                                        1111 Third Avenue, Suite 3000
                                                          Seattle, Washington 98101
13                                                        Telephone: (206) 447-4400
                                                          Facsimile: (206) 447-9700
14                                                        Email: rylan.weythman@foster.com
                                                                   dan.youngblut@foster.com
15
                                                          Counsel for Plaintiff Logic2020 Inc.
16

17

18
19

20

21

22

23

24

25




      COMPLAINT FOR BREACH OF CONTRACT AND                                       FOSTER GARVEY P.C.
      UNJUST ENRICHMENT OR, IN THE ALTERNATIVE,                               1111 THIRD AVENUE, SUITE 3000
      ORDER COMPELLING ARBITRATION - 6                                       SEATTLE, WASHINGTON 98101-3292
                                                                                   PHONE (206) 447-4400
           Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 7 of 10




 1                                  EXHIBIT A
 2                                  INVOICES
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




     EXHIBIT A                                                FOSTER GARVEY P.C.
                                                            1111 THIRD AVENUE, SUITE 3000
                                                           SEATTLE, WASHINGTON 98101-3292
                                                                 PHONE (206) 447-4400
                               Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 8 of 10
Primitive Logic, Inc.
1501 1st Ave S
Seattle, WA 98134 US
finance@logic2020.com




INVOICE
BILL TO                                                                                      INVOICE        9643
P001839 - Data Streaming                                                                     DATE           01/31/2020
2501 Colorado Ave, Floor 2                                                                   TERMS          Net 30
Santa Monica, CA 90404                                                                       DUE DATE       03/01/2020


 DATE                       ACTIVITY                   DESCRIPTION                              QTY      RATE             AMOUNT

                            Services - Strategic       Ben Kaely: Project Quality 1/1/20 -     33.50    250.00            8,375.00
                                                       1/31/20

                            Services - Strategic       John McMahon: Project Manager             112    250.00           28,000.00
                                                       1/1/20 - 1/31/20

                            Services - Strategic       Steve Nguyen: Developer 1/1/20 -         160     200.00           32,000.00
                                                       1/31/20


PO#: BR14663
                                                                         BALANCE DUE                                 $68,375.00
For inquiries, please contact finance@logic2020.com.

Thank you!

Primitive Logic
finance@logic2020.com
206-576-0400




                                                                      Page 1 of 1
                Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 9 of 10

                             Logic20/20 Inc.
                             1501 1st Ave S
                             Seattle, WA 98134
                             (206) 576-0400
                             finance@logic2020.com


 BILL TO                                                                          INVOICE 9696
 P001839- Bird Rides Inc- Data
 Streaming
                                                                                  DATE 02/29/2020          TERMS Net 30




P.O. NUMBER                                                     PROJECT NAME
BR14663                                                         Data Streaming



DATE         ACTIVITY                                            QTY                                   RATE          AMOUNT

             Services - Strategic                                  21                                 250.00         5,250.00
             Benjamin Kaely: Project Quality 2/1/20
             - 2/29/20
             Services - Strategic                                 140                                 250.00        35,000.00
             John McMahon: Project Manager
             2/1/20 - 2/29/20
             Services - Strategic                                 160                                 200.00        32,000.00
             Steve Nguyen: Developer 2/1/20 -
             2/29/20
For inquiries, please contact finance@logic2020.com.

Thank you!

Logic20/20
finance@logic2020.com
206-576-0400

                                                                        TOTAL DUE                          USD 72,250.00




                             Please make checks payable to Logic20/20 Inc. | Our EIN is XX-XXXXXXX.
                Case 2:20-cv-01791-MLP Document 1 Filed 12/08/20 Page 10 of 10

                             Logic20/20 Inc.
                             1501 1st Ave S
                             Seattle, WA 98134
                             (206) 576-0400
                             finance@logic2020.com


 BILL TO                                                                          INVOICE 9708
 P001839- Bird Rides Inc- Data
 Streaming
                                                                                  DATE 03/23/2020          TERMS Net 30




P.O. NUMBER                                                     PROJECT NAME
BR14663                                                         Data Streaming



DATE         ACTIVITY                                            QTY                                   RATE          AMOUNT

             Services - Strategic                                  15                                 250.00         3,750.00
             Benjamin Kaely: Project Quality 3/1/20
             - 3/31/20
             Services - Strategic                                  64                                 250.00        16,000.00
             John McMahon: Project Manager
             3/1/20 - 3/31/20
             Services - Strategic                                  56                                 200.00        11,200.00
             Steve Nguyen: Developer 3/1/20 -
             3/31/20
For inquiries, please contact finance@logic2020.com.

Thank you!

Logic20/20
finance@logic2020.com
206-576-0400

                                                                        TOTAL DUE                          USD 30,950.00




                             Please make checks payable to Logic20/20 Inc. | Our EIN is XX-XXXXXXX.
